Citation Nr: 1420065	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to March 1966, and in the Army Reserves during a period of active duty for training (ACDUTRA) from February 8, 1968 to March 23, 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2009. A transcript of this hearing is of record.

In December 2012, the Board remanded this claim for further action by the Agency of Original Jurisdiction (AOJ). The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1. The Veteran's low back disorder was caused by an automobile accident, which occurred on April 21, 1966.

2. The April 21, 1966 motor vehicle accident was not incurred during a period of qualifying service, specifically active duty, ACDUTRA or inactive duty for training (INACDUTRA).

3. The Veteran's low back disorder was permanently aggravated during the Veteran's period of ACDUTRA lasting from February 8, 1968 to March 23, 1968.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). Here, the Veteran was provided with the relevant notice and information in a September 2006 letter prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records. The record indicates that the Veteran's service treatment and VA treatment records have been obtained and associated with the claims file. The record further indicates that VA attempted to verify the Veteran's dates of ACDUTRA and INACDUTRA by acquiring the Veteran's service personnel and service treatment records. VA also attempted to acquire the Veteran's leave and earnings statements (LES) for his periods of ACDUTRA and INACDUTRA by contacting the Defense Finance and Accounting Service (DFAS). In an August 2013 response, DFAS advised VA that they did not have any such records. The Board notes that the Veteran's service dates are clearly delineated by the service personnel records already of record. As the DFAS records apparently no longer exist and the Veteran's dates of service are established by the record, an additional remand to attempt to procure the non-existent DFAS records would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran was provided with a June 2013 VA medical examination to determine the nature and etiology of his claimed low back disorder. The June 2013 VA medical examination report contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and contains an opinion regarding the etiology of the disorder based on all evidence of record. VA's duty to assist with respect to obtaining relevant records and examinations has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a December 2012 Remand, the Board requested that the AOJ clarify whether there were additional service treatment records and/or service personnel records to determine the Veteran's dates of ACDUTRA and INACDUTRA; and provide the Veteran with a VA medical examination report to determine the nature and etiology of his claimed low back disorder. In response to a subsequent request from the AOJ, the National Personnel Records Center (NPRC) provided the AOJ with the Veteran's complete service personnel and treatment records. The AOJ also provided the requested examination. The Board finds that the AOJ complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Videoconference hearing before the undersigned AVLJ. The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a). Service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ACDUTRA, or for disability as the result of an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. § 101(2), (24); 106; 38 C.F.R. § 3.6(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). Moreover, in determining whether service connection is warranted, VA must give "due consideration" to "all pertinent medical and lay evidence." 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Pursuant to applicable law, disability compensation may be recognized for "travel status-training duty," whereby the claimant has become disabled or died from an injury or covered disease incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA. 38 C.F.R. § 3.6(e).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as arthritis, by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. at 511-12; see Madden v. Gober, 
125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Low Back Disorder

The Veteran essentially claims that he developed a low back disorder due to an automobile accident that occurred in April 1966. The Veteran contends that he was on active duty at the time of the accident and that he should be service connected for the resulting low back disorder.

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against a granting of service connection. Specifically, the Board finds that the Veteran's low back disorder was caused by an April 21, 1966 motor vehicle accident. However, the evidence indicates that the accident did not occur during a period of qualifying service, to include active duty, ACDUTRA, or INACDUTRA.

Reviewing the record of evidence, in a March 1964 Acknowledgement of Service Obligation, signed by the Veteran, the Veteran acknowledged that he would have to serve in either the Standby Reserves or Ready Reserves after discharge for a period of at least two years after his discharge from active duty. 

In a February 1966 active service separation examination report, a service examiner indicated that the Veteran's spine and musculoskeletal systems were normal. In a contemporaneous report of his medical history, the Veteran stated that he had not experienced any back pain. 

The Veteran's Armed Forces of the United States Report of Transfer or Discharge (Form DD-214) states that the Veteran was discharged from active duty in the U.S. Army on March 24, 1966. In a Notification to State Adjutants General Release from Active Duty of Obligated Reservist (Form DA-2376), service personnel advised the Adjutant General for South Dakota that the Veteran would be released from active duty on or about March 24, 1966, and that he would arrive home on or about April 3, 1966. 

In a May 1966 VA hospital summary, a VA examiner noted that the Veteran was admitted to the hospital on April 21, 1966 due to injuries of the head and spine. The Veteran subsequently was treated for a fracture of the spine at L1, concussion of the brain, superficial excoriation of the scalp, and acute alcoholism. The VA examiner indicated that the Veteran subsequently was released from the hospital on May 26, 1966.

In a May 1967 notice of ACDUTRA, service personnel ordered the Veteran to begin a 13-day period of ACDUTRA on July 15, 1967 at Camp Grayling, Michigan. On the notice of ACDUTRA, the service personnel also informed the Veteran that a failure to obey an order to report would create liability for disciplinary action under the Uniform Code of Military Justice (UCMJ). Service personnel issued plane, bus, and meal tickets to the Veteran in anticipation of that period of ACDUTRA service.

 In a July 21, 1967 letter, the Veteran stated that he had not complied with the ACDUTRA order because he "was sick and unable to travel." The Veteran indicated that he would be happy to provide medical "proof of my illness" if required. The Veteran stated that he had recovered from his illness "and if you will give me another reporting date I will be glad to report." 

In a September 1967 letter, service personnel advised the Veteran that he needed to have a physician file a statement regarding the illness which kept him from attending the July 1967 period of ACDUTRA. 

In a November 1967 Disposition Form, service personnel indicated that the Veteran had not complied with their request for a physician's statement and, in fact, was considered Absent without Leave (AWOL) at the time he returned the plane, bus, and meal tickets. 

In a November 1967 letter, the Veteran was advised that his reasons for failing to attend ACDUTRA were not acceptable and that he had been reduced to the grade of Private (E-1). 

In a November 1967 service personnel record, service personnel ordered the Veteran to report for a 45-day period of ACDUTRA on January 9, 1968 at Fort Leonard Wood, Missouri, and again informed the Veteran that a failure to obey an order to report would create liability for disciplinary action under the UCMJ. 

In a December 20, 1967 letter to the Adjutant General, the Veteran wrote that he had received a copy of his orders with enclosed airline tickets. Noting that the tickets provided were for a flight leaving from Pierre, South Dakota, the Veteran indicated that he was staying with his sister in Alliance, Nebraska. The Veteran stated that, because Pierre was 165 miles from "my permanent home" in Allen, South Dakota and 400 miles from Alliance, "it would be a lot more convenient for me to fly out of Alliance." The Veteran requested that the service personnel reroute his flights, and stated that he could either send his current tickets to the Adjutant General or return them in person when he arrived for ACDUTRA. The Veteran requested that all subsequent mail be sent to him in care of his sister in Alliance, Nebraska.

Subsequent service personnel records indicate that the Veteran did not appear for ACDUTRA on January 9, 1968. Service personnel issued a January 1968 request for the Veteran's apprehension. In a January 1968 letter, service personnel advised the Veteran's mother that her son had been classified as AWOL, outlined the punishments possible for the offense, and urged her to make every effort to encourage her son to comply with his orders. In a report of ACDUTRA dated March 21, 1968, service personnel indicated that the Veteran was AWOL from January 9, 1968 until February 8, 1968, when he was apprehended in Martin, South Dakota. 

In a February 16, 1968 service examination report, a service examiner noted that the Veteran's back and musculoskeletal systems were normal. In a contemporaneous report of his medical history, the Veteran stated that he either currently experienced or had experienced "back trouble of any kind," and that he either currently or had worn a back brace for support. 

In a March 5, 1968 Record of Proceedings under Article 15 of the UCMJ, the Veteran was sentenced to forfeiture of seven days of pay, 14 days restriction, and 14 days of extra duty for being AWOL from January 9, 1968 to February 8, 1968. 

In the previously mentioned March 21, 1968 report of ACDUTRA, the Veteran stated that his period of ACDUTRA would end on March 22, 1968. The Veteran stated that service personnel provided him with a complete medical examination on February 16, 1968 and that he had "not been treated by clinics, physicians or other practitioners" since that examination. The Veteran stated that he believed "that I am now medically qualified to perform satisfactory military service." The Veteran also stated that, during his tour of ACDUTRA, there had been no change in his physical condition and, to the best of his knowledge, he was not suffering any disability, defect, or illness which was not present upon entry or acquired during his tour."

The records contain no report of subsequent periods of ACDUTRA or INACDUTRA. Service personnel records indicate that the Veteran was discharged from the U.S. Army Reserves on February 28, 1970 due to the expiration of his term of service. 

In a July 2005 VA treatment record, the Veteran reported experiencing low-grade chronic back pain after being hospitalized due to an automobile accident in 1966. The Veteran further stated that he had experienced marked worsening of his low back pain four months prior to his treatment due to his occupation as a custodian. After an examination, a VA examiner diagnosed an old compression fracture of L1, degenerative facet joint arthritis in multiple levels, and lumbar disc disease at L4-L5. 

In a May 2006 claim for benefits, the Veteran indicated that he wished to be granted service connection for a lower back condition that began in April 1966.

On a VA form, specifically a Report of Accidental Injury in Support of Claim for Compensation and Pension, submitted in October 2006, the Veteran wrote that he was involved in an accident while driving his car in April 1966 at a location one mile West of Kyle, South Dakota. On one section of the form, when asked whether "alcoholic intoxicants, narcotics, drugs or misconduct of any kind on the part of persons concerned were involved in this accident," the Veteran checked a box marked "yes." In explaining that answer, the Veteran wrote that he "had a few beers and was on my way to Rapid City, SD when accident occurred." When asked how the accident occurred, the Veteran wrote that he was on his way to Rapid City, going west of Kyle, South Dakota, when "the sun was going down and was blinded by it." The Veteran stated that this blindness "caused me to swerve to the right and hit an approach and threw me across the road to the left and rolled several times." On one section of the form, when asked which military organization he was a member of, the Veteran wrote "U.S. Army." On another section of the form, when asked whether the accident occurred while the Veteran was in the armed forces, the Veteran wrote a question mark ("?"). On an additional section of the form, when asked whether the Veteran was on military duty, authorized pass or leave, absent without leave, etc., at the time of the accident, the Veteran wrote another question mark. The Veteran indicated that all accident reports regarding the accident were destroyed after 15 years, and that all witnesses had either moved or passed away. 

In an October 2006 statement, the Veteran wrote that he was "separated from the Armed Forces on March 25, 1966." The Veteran indicated that "at the time I was to be on 2 years active duty and 2 years inactive duty." The Veteran stated that "since I was on Active Duty, my accident in April [1966] should be considered service connected." The Veteran wrote "I went back in later in February 9, 1968 to March 22, 1968." The Veteran further stated that he "was to report to Camp Grayling, Grayling, Michigan on July 15, 1967." The Veteran indicated that he "did not go for this training this is why I was picked up for AWOL when means I must still be on active duty." 

In an October 2006 letter, the Oglala Sioux Tribe Department of Public Safety indicated that all records regarding the automobile accident had been destroyed by the South Dakota Department of Transportation after 15 years.

In an April 2007 statement, the Veteran wrote that he was "attempting to understand why [VA] is continually trying to deny my rightful claim to benefits, stating that "during my tour of duty (dates below), I have been involved in a motor vehicle accident, resulting in a spinal fracture to my lumbar region." The Veteran stated that there was a "lost record of a motor vehicle accident" that caused a "severe lumbar spine fracture injury." The Veteran wrote that the "coinciding of this motor vehicle accident with an initial two week call up resulted in the missing of the call up obligation," but added that "there is ample room to disagree." The Veteran stated that by VA's policy, "the coinciding of my motor vehicle accident with a Reserve call up clearly preventing my participation in the call up, would not have allowed for any status other than Active status as a result." The Veteran stated that "having been involved in this accident, and missing the Reserve call up, I believe I was still an active member of the U.S. Army." In listing the dates on which he was supposed to report for ACDUTRA, the Veteran indicated that he was supposed to report to Camp Grayling in July 1967 and Fort Leonard Wood in January 1968. Included with this statement, the Veteran enclosed a copy of the aforementioned Form DA-2376, notifying South Dakota's Adjutant General regarding the Veteran's March 1966 discharge from active duty. On this form, the adjutant general is notified that the Veteran was obligated to either enlist in a unit of the Army National Guard or be enlisted in the United States Army Reserves within 60 days of his release from active duty. In his statement, the Veteran wrote that this portion of the form concerned his "actual release, or lack thereof, from Active Status, arising from the motor vehicle accident above indicated." 

In a June 2012 letter, the Veteran wrote that he was "supposed to be on Ready Reserve Duty, according to the army when I was separated from the army on 3/24/1966." The Veteran stated that he had a "car accident of 4/21/1966 while on Ready Reserve duty that required attended 48 scheduled drills or training periods and not more than 17 days [ACDUTRA] annually or up to 45 days active duty training." The Veteran stated that his "contention is that I was on Ready Reserve Duty at this time; otherwise why would I receive a warrant for my arrest for being AWOL at this time." The Veteran indicated that he "was fighting this" because he did not believe that he should have been served with a warrant for being AWOL if he "was discharged from the Army." The Veteran stated that he was "honorably discharged from the service on 2/28/1970 and was told I would in the ready reserve for a period of two years." The Veteran wrote that he "was charged with being AWOL at this time while I was in the Ready Reserve where I was required to attend training; so it is my contention that I must have been on active duty at this time." 

In a September 2012 letter, addressed to the Veteran, the Veterans Service Officer (VSO) for the Veteran's county indicated that he was writing on behalf of the Veteran to make all matters regarding the Veteran's appeal clear. The VSO wrote that, at the time of the April 1966 automobile accident, the Veteran contacted a member of the selective service board (Mrs. D.Z.) for the county. Mrs. D.Z. reportedly told the Veteran that she would send a letter to the Veteran's commanding officer who was in charge of the training, stating that the Veteran had hurt his back, had just gotten out of the hospital, and did not want to considered AWOL due to the accident. The VSO wrote that the "back injury should be considered as service connected; if you were being considered as AWOL while you were injured and hospitalized." He further stated that as the "Commanding Officer considered that You were AWOL, and on orders to participate in training, so to me this proves it should be service connected." 

At the September 2012 Videoconference hearing, the Veteran stated that he was in a motor vehicle accident on April 21, 1966 and that he was hospitalized for seven weeks. When asked by his representative if he was supposed to be performing drill or other types of reserve duty at the time of the accident, the Veteran reiterated that he had to stay in the hospital for seven weeks before he checked himself out and went home. When asked by his representative if he was considered to be AWOL at time of the car accident because he did not show up for drill duty, the Veteran indicated that he was not considered AWOL until 1967 when he failed to appear at Camp Grayling. The Veteran reported that, after he received the orders to begin ACDUTRA at Camp Grayling, he called Mrs. D.Z. and told her that he could not appear due to his back injury. The Veteran indicated that Mrs. D.Z. was supposed to contact Camp Grayling to tell them about his problem with reporting. The Veteran testified that he did not report at Camp Grayling "and they didn't issue a warrant out for me until about maybe six, eight months later." The Veteran stated that he did not hear from anybody regarding his status after talking to Mrs. D.Z. until a police officer arrested him in Martin, South Dakota for being AWOL. The Veteran stated that he did not know that they could issue a warrant for arrest due to being AWOL for a person who was not in service. 

In a June 2013 VA medical examination report, the Veteran stated that he was injured in the automobile accident in April 1966, 21 days after his discharge from service. However, the Veteran stated that he was told that he was still on active duty for two more years after his discharge. The Veteran indicated that he was ordered to go to "Camp Grayland" in 1967, but did not go because his "back condition was not healed." The Veteran indicated that the "next thing he knew, he was arrested and told he was AWOL." The Veteran indicated that, in 1968, he spent training time, which indicated "was still `active duty'" for 45 days at Fort Leonard Wood where he "performed strenuous manual labor such as tasks cutting grass and cleaning." The Veteran stated that his commanding officer only gave him tasks requiring physical exertion which caused him low back pain. The Veteran indicated that he ignored the pain and worked in spite of it. The Veteran stated that he never served again in any capacity after his training at Fort Leonard Wood. 

In reviewing the record, the VA examiner indicated that it was "clear and unmistakable" that the Veteran experienced a motor vehicle accident on April 21, 1966, resulting in a lumbar anterior compression of the first lumbar vertebrae. The VA examiner stated that it was very likely that the Veteran's current low back disorder occurred due to that motor vehicle accident. The VA examiner further stated that he could not find any line of duty statement related to the April 1966 motor vehicle crash, or any other documents indicating that the accident occurred while the Veteran was on active duty, INACDUTRA, or ACDUTRA on the date of the accident. The VA examiner stated that he was unable to determine whether the Veteran's accident occurred during any period of qualifying service, include active duty, ACDUTRA, or INACDUTRA. 

The VA examiner also opined that it was less likely than not that the Veteran's low back disorder was chronically or permanently aggravated beyond its natural progression by his service in the Army Reserves in 1968. The VA examiner noted that the Veteran signed a letter in July 1967 stating that he did not have a physical condition that would impair his service. The VA examiner also noted that there were no records indicating that he sought treatment for his back condition during his 1968 ACDUTRA service at Fort Leonard Wood. The VA examiner stated that the Veteran worked as a custodian after service for 12 years and performed manual farm labor until 2012. The VA examiner indicated that the claims file contained no notation indicating that the Veteran sought treatment for a low back disorder until 2005, 39 years after his motor vehicle accident. The VA examiner further noted that, in 2005, VA examiners stated that the Veteran's job as a custodian had aggravated his back about four months prior to treatment. The VA examiner noted that this supported the conclusion that the Veteran's back had been stable without aggravation until late 2004. The VA examiner stated that there was no medical evidence in the claims file or computerized record supporting the contention that the Veteran's back disorder was aggravated beyond its natural progression during any period of duty in the Army Reserves. 

Having reviewed the record, the Board finds that the preponderance of the evidence weighs against a grant of service connection for a low back disorder. First, the Board finds that the evidence demonstrates that the Veteran's low back disorder was not incurred during any period of qualifying service, including active duty, ACDUTRA, or INACDUTRA. The evidence clearly indicates that the Veteran was discharged from active duty in the United States Army on March 24, 1966. The Board notes that all of the service personnel records attest to that of the date of the Veteran's discharge. The record also indicates that nearly a month after the Veteran's discharge from active duty, on April 21, 1966, the Veteran was involved in an automobile accident, resulting in a spinal fracture. In the June 2013 VA medical examination report, a VA examiner, having reviewed the record, stated that the April 1966 accident was the likely cause of the Veteran's current low back disorder. 

The Veteran has made many statements, suggesting that he was on active duty at the time of the April 1966 automobile accident. In some statements, the Veteran claimed that he was on active duty status because he was ordered to perform a two-year term of reserves service after his March 1966 discharge from the Army. In a June 2012 letter, the Veteran indicated that he was on Ready Reserve duty at the time of the accident, because he had an obligation to perform periods of drill and ACDUTRA after his March 1966 discharge. The Veteran stated that he, therefore, should have been considered to have been on a form of Active Duty in April 1966. In explaining this position, the Veteran stated that he would not have been classified as AWOL in 1968 if he was not on active duty. In the June 2013 VA medical examination report, the Veteran simply stated that he was still on active duty at the time of the accident, and that he was on active duty during his 45-days of training at Fort Leonard Wood in 1968. 

The Board finds that the evidence of record clearly demonstrates that the Veteran was not on active duty at the time of the April 1966 accident. Under VA regulations, the term "active duty" means, essentially, full time duty in the Armed Forces, other than ACDUTRA, or engaging in authorized travel to or from such duty. The service personnel records clearly demonstrate that the Veteran was discharged from active duty in late March 1966 and that the Veteran did not reenter active duty, meaning full-time active duty in the armed forces, other than ACDUTRA, at any time afterwards. Although the Veteran has suggested that he his reserve service obligation conveyed an "active duty" status upon him, the Veteran has never claimed to have reentered full-time Army service other than ACDUTRA after his March 1966 discharge. 

Also, at the September 2012 Videoconference hearing, the Veteran stated that he was not AWOL until he failed to appear for his July 1967 period of ACDUTRA at Camp Grayling, and that service personnel did not contact him to alert him that he was AWOL until he was arrested in January 1968. The Veteran stated that he was not aware that one could be AWOL unless one was on active duty. The record indicates that service personnel advised the Veteran in a May 1967 notice of ACDUTRA that he could be punished under the UCMJ for failing to appear for ACDUTRA training. When the Veteran did not appear for that training, service personnel advised him in a November 1967 notice that he was ordered to appear for ACDUTRA training in Missouri in January 1968 or face punishment under the UCMJ. Although the Veteran claimed to the Board that he did not hear from service personnel between July 1967 and January 1968, the record contains a copy of a December 1967 letter from the Veteran, advising the service personnel that he wanted them to reroute his plane tickets to Missouri. 

Therefore, the Board finds that the Veteran's repeated suggestions that he was on active duty at the time of the April 1966 lack credibility as they are inconsistent with the other evidence of record, to specifically include the Veteran's service personnel records and, often, the Veteran's own statements. See Caluza, at 511-12 (1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The Veteran has also presented evidence suggesting that he was serving a period of training, either ACDUTRA or INACDUTRA, at the time of the April 1966 automobile accident. In a September 2006 letter, addressed to the Veteran, a VSO stated that the Veteran called Mrs. D.Z., a county official, after the accident because he knew that he would be considered AWOL due to the accident. The VSO wrote that, if the Veteran were to be considered AWOL and, therefore, on orders to participate in training at the time of the accident, the accident should have been service connected. The Board notes that the VSO did not indicate any source for this account other than the Veteran. 

The service personnel records contain no notation indicating that the Veteran was under orders to serve any period of Reserves training prior to July 15, 1967. The Veteran himself has never made any statement indicating that he was either performing or was on his way to performing a specific period of either ACDUTRA or INACDUTRA at the time of the April 1966 accident. On his October 2006 VA Report of Accidental Injury in Support of Claim for Compensation and Pension, when asked whether the he was on military duty, authorized pass or leave, AWOL, etc., at the time of the April 1966 accident, the Veteran answered by writing in a question mark. Moreover, at the September 2012 Videoconference hearing, the Veteran did not indicate that he was under any orders to participate in any ACDUTRA or INACDUTRA training at the time of the April 1966 accident. When specifically asked if he when he was considered AWOL after the accident, the Veteran responded that he was not considered AWOL until after he missed his confirmed ACDUTRA dates in 1967. 

Therefore, the Board finds that the September 2012 VSO letter, indicating that the Veteran was under orders to participate in training at the time of the April 1966 accident, lacks credibility as it is inconsistent with the other evidence of record, to include the Veteran's service personnel records and the Veteran's own statements. See id. 

In the June 2013 VA medical examination report, the VA examiner stated that the Veteran's current low back disorder likely was caused by the April 1966 automobile accident. The VA examiner noted that the service personnel records contained no notation suggesting that the April 1966 accident occurred during a period of qualifying service. Yet, the VA examiner also noted that the Veteran told him repeatedly that he was on active duty at the time of the April 1966 accident. Based on this evidence, the VA examiner stated that he was unable to determine whether the Veteran's April 1966 accident occurred during any period of qualifying service, include active duty, ACDUTRA, or INACDUTRA. 

However, the question of whether an accident known to have happened to a specific date occurred during a period of qualifying service is not a medical question for which a medical opinion is necessary. Instead, the question is a factual one that the Board may determine by examination of the evidence. As explained above, the service personnel records clearly show that the April 21, 1966 accident did not occur during any period of qualifying service. Therefore, the evidence indicates that the Veteran's low back disorder was not incurred during a period of qualifying service. 

Parenthetically, the Board notes that the Veteran currently has been diagnosed with arthritis of the low back. Yet, although the May 1966 VA hospitalization report indicates that the Veteran was treated at that time for a fracture of the low back incurred in April 1966, the record contains no medical record indicating that the Veteran experienced low back arthritis to a compensable degree within one year of his March 1966 discharge from service. Therefore, the Veteran's low back disorder cannot be presumed to be related to service under 38 C.F.R. §§ 3.307 and 3.309. Moreover, even if the Veteran had experienced low back arthritis to a compensable degree within one year of his discharge from service due to the car accident, the affirmative evidence would have clearly demonstrated the disorder was related to a post-service incident. Therefore, the presumption of service connection would not have applied in any instance.

The record also indicates that the Veteran's low back disorder was not permanently aggravated during the Veteran's one reported period of ACDUTRA, lasting from approximately February through March 1968. In a July 1967 letter, the Veteran told service personnel that he was healthy enough to perform ACDUTRA service. In a February 1968 report of his medical history at entrance into ACDUTRA, the Veteran wrote that he had experienced both back pain and worn a back brace. However, in a contemporaneous Reserves entrance medical examination report, a service examiner found that the Veteran's spine and other musculoskeletal systems were normal. In a March 1968 Report of ACDUTRA, written one day prior to the end of the Veteran's ACDUTRA service,  the Veteran stated that he "not been treated by clinics physicians or other practitioners" since his February 1968 examination, indicated that he believed "that I am now medically qualified to perform satisfactory military service," and confirmed that "there had been no change in his physical condition and, to the best of his knowledge, he was not suffering any disability, defect, or illness which was not present upon entry or acquired during his tour. In the June 2013 VA medical examination report, the Veteran indicated that he performed tasks requiring physical exertion which caused him low back pain during his service at Fort Leonard Wood. Having reviewed the evidence of record, the VA examiner noted that the Veteran clearly and unmistakably incurred a low back injury prior to his entrance into ACDUTRA in February 1968. The June 2013 VA examiner noted the Veteran's July 1967 letter, the lack of any documents indicating medical treatment during the 1968 period of ACDUTRA, the Veteran's lengthy history of manual labor following service, and the 2005 medical records, indicating that the Veteran's aggravated his back in late 2004. Having done so, the VA examiner opined that the Veteran's low back disorder was not permanently aggravated by the Veteran's ACDUTRA service. Considering that the June 2013 examiner interviewed the Veteran, performed a physical examination, and reviewed all evidence of record prior to offering an opinion, the Board finds that the June 2013 examiner's opinion has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). Therefore, the Board finds that the Veteran's low back disorder was not permanently aggravated by the Veteran's single period of ACDUTRA.

For the above reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a low back disorder and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


